ALLOWANCE
Election/Restrictions
Claim 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species of Figures 8 and 9 (Group II), as set forth in the Office action mailed on October 27, 2020, is hereby withdrawn and claim 16 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan T. Fortin on April 21, 2021.
The application has been amended as follows: 
Claims:
6.	(Currently Amended)  A tangential on-board injector (TOBI) system comprising:
an annulus, wherein the annulus is configured about an axis of rotation; and
a plurality of cooling airflow passages disposed about the annulus, wherein each cooling airflow passage of the plurality of cooling airflow passages comprises:
an inlet opening having an inlet cross-section of exactly five sides and exactly five interior angles, the inlet opening having an inlet cross- sectional area, wherein a base side of the inlet cross-section is oriented in a tangential direction with regard to the axis of rotation, and wherein the inlet cross-section is provided in a cathedral configuration such that two of the five interior angles connected with the base side and a third of the five interior angles opposite the base side are each about 90 degrees, the remaining two of the five interior angles being each about 135 degrees, and
an outlet opening having an outlet cross-section and an outlet cross-sectional area, wherein the inlet cross-sectional area is greater in magnitude than the outlet cross- sectional area.

14.	(Currently Amended)  The TOBI system of claim 13, wherein each cooling airflow passage of the plurality of cooling airflow passages further comprises a transition zone between 

16.	(Currently Amended)  The TOBI system of claim 6, wherein an edge of the inlet opening is characterized as having sidewalls that curve outwardly to angles of approximately 80 - 100 degrees with respect to a normal angle defined by the inlet cross-section.

17.	(Currently Amended)  A method for manufacturing a tangential on-board injector (TOBI) system comprising the steps of:
creating or supplying a 3-dimensional design of the TOBI system, wherein the 3- dimensional design is characterized as comprising:
an annulus, wherein the annulus is configured about an axis of rotation; and
a plurality of cooling airflow passages disposed about the annulus, wherein each cooling airflow passage of the plurality of cooling airflow passages comprises:
an inlet opening having an inlet cross-section of exactly five sides and exactly five interior angles, the inlet opening having an inlet cross-sectional area, wherein a base side of the inlet cross-section is oriented in a tangential direction with regard to the axis of rotation, and wherein the inlet cross-section is provided in a cathedral configuration such that two of the five interior angles connected with the base side and a third of the five interior angles opposite 
an outlet opening having an outlet cross-section and an outlet cross-sectional area, wherein the inlet cross-sectional area is greater in magnitude than the outlet cross-sectional area, and wherein the outlet cross-section has the same number of sides and interior angles as the inlet cross-section; and
using an additive manufacturing process, manufacturing the TOBI system in accordance with the 3-dimensional design.

Allowable Subject Matter
Claims 6-9 and 12-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY NG/               Examiner, Art Unit 3741      

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741